Citation Nr: 0415195	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  98-02 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES
  
1. Entitlement to service connection for the cause of the 
veteran's death. 
  
2. Entitlement to dependency and indemnity compensation (DIC) 
pursuant to         38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1945.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision in 
which the RO, inter alia, denied service connection for the 
cause of the veteran's death, and also denied entitlement to 
DIC pursuant to 38 U.S.C.A. § 1318 (West 2002).  The 
appellant, the veteran's spouse, filed a notice of 
disagreement (NOD) in August 1997, and a statement of the 
case (SOC) was issued in December 1997.  The appellant filed 
a substantive appeal in January 1998.  


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claims on appeal has been accomplished.

2.	The veteran died on October [redacted], 1996.  According to the 
death certificate, the veteran's immediate cause of death was 
cardiac failure, with the underlying causes of coronary 
artery disease and diabetes mellitus, and with another 
significant condition contributing to death but not related 
to the immediate cause, of cerebrovascular disease with 
infarction.

3.	At the time of the veteran's death, the veteran's sole 
service-connected disability was bilateral hearing loss, 
rated as 100 percent disabling, from April 5, 1990.  There 
was no claim for service connection pending before VA at the 
time of his death.

4.	The competent and probative medical evidence establishes 
that there is no medical relationship between the veteran's 
death and service-connected disability.


CONCLUSIONS OF LAW

1.	Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2003).

2.	Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 
is not established.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. §§ 3.5, 3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

Through the December 2003 supplemental SOC (SSOC), the 
February 1999 SSOC, the December 1997 SOC, and the RO's 
letters of December 2003, May 2003, and December 1996, the 
RO notified the appellant of the legal criteria governing 
the claims, the evidence that has been considered in 
connection with her appeal, and the bases for the denial of 
the claims.  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support her claims.  Pursuant to the December 2003 
SSOC, the February 1999 SSOC, the December 1997 SOC, and the 
RO's letters of December 2003, May 2003, and December 1996, 
the appellant also has been afforded various opportunities 
to present evidence and argument in support of the claims.  
The RO's December 1996 letter in particular requested that 
the appellant provide complete records of the veteran's 
hospitalization prior to his death, as well as reports of 
any medical findings issued after the veteran's death.  The 
RO in its May 2003 letter requested that the appellant 
provide authorization to enable it to obtain any outstanding 
private medical records, and information to enable it to 
obtain any outstanding VA treatment records, other federal 
records, and employment records.  The RO also informed the 
appellant as to what evidence had already been received with 
respect to her claim, and then requested that the appellant 
provide authorization to enable it to obtain any additional 
outstanding private or VA medical records, including from 
two of the veteran's private treating physicians, Dr. Louis 
Governale and Dr. Stephen Zeldis, and from the hospital at 
which the veteran received treatment immediately prior to 
his death.  In its December 2003 letter, the RO again 
informed the appellant of the opportunity to submit VA and 
private medical evidence, as well as requested that the 
appellant submit any evidence in her possession.  The RO 
also clarified for the appellant that she would be permitted 
a full year in which to submit any additional information 
and evidence in support of her claims.  Through the RO's 
December 2003, May 2003, and December 1996 letters, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held 
that proper VCAA notice should notify the claimant of: (1) 
the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In that case,
the Court determined that VA had failed to demonstrate that 
a lack of such a pre-
adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38
U.S.C.A. § 7261(a)], the Court shall take due account of the 
rule of prejudicial
error.").

In the case now before the Board, the documents meeting the 
VCAA's notice
requirements were provided both before and after the rating 
action on appeal.
However, the Board finds that any lack of pre-adjudication 
notice in this case
has not, in any manner, prejudiced the appellant.  As 
indicated above, the RO
issued the December 1997 SOC explaining what was needed to 
substantiate the claims, within approximately one year of 
the December 1996 rating decision on appeal; the appellant 
has thereafter been afforded the opportunity to respond.  
Moreover, the RO initially notified the appellant in 
December 1996, pursuant to the VCAA duties to notify and 
assist, of the opportunity to submit any records of the 
veteran's hospitalization immediately prior to the veteran's 
death, as well as reports of any medical findings issued 
after the veteran's death.  The RO also specifically 
notified the appellant of the VCAA duties to notify and 
assist in its May 2003 letter, and of the opportunity to 
submit treatment records from the veteran's private treating 
physicians, and from the veteran's hospitalization prior to 
his death; the appellant has not submitted any records from 
these sources.  The RO furthermore notified the appellant in 
December 2003 that she had up to a full year within which to 
submit any additional evidence.  Additionally, the appellant 
has not informed the RO, in response to its December 2003, 
May 2003, or December 1996 letters, of any further medical 
records or other evidence.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Significantly, moreover, there is no indication whatsoever 
that there is any
outstanding relevant evidence that the RO has not already 
obtained, or that any
additional action is needed to comply with the duty to 
assist the appellant.  As
indicated below, the RO has arranged for the issuance of a 
December 2003 VA medical opinion with respect to the issues 
on appeal, and has informed the appellant of the opportunity 
to submit evidence from the veteran's private treatment 
providers and with respect to the veteran's hospitalization.  
Moreover, the appellant has been given opportunities to 
submit evidence to support her claim, and has submitted a 
statement from Dr. Louis Governale, private physician, dated 
July 1999, a statement from Dr. Stephen Zeldis, private 
physician, dated March 1999, an audiological report from Dr. 
A.J. Durante, private physician, dated August 1984, an 
audiological report from the private facility of The Long 
Island Jewish Hospital, dated September 1968, and the 
certificate of death.  Significantly, the appellant has not 
identified any additional sources of medical evidence, to 
include from private treatment providers, or otherwise 
identified any outstanding pertinent evidence that has not 
been obtained.

Under these circumstances, the Board finds that all duties 
to notify and assist
have been met, and there is no prejudice to the appellant in 
proceeding with a
decision on appeal. 

II.	Background

The veteran served on active duty with the Army from January 
1942 to December 1945.  The veteran's service medical records 
(SMRs) contain no reference to symptoms of or treatment for 
hearing loss.

In its December 1945 decision, the RO granted service 
connection and assigned an initial noncompensable disability 
rating for right ear hearing loss.  The RO continued the 
noncompensable rating for right ear hearing loss in a 
December 1947 decision.

On VA examination in November 1949, the veteran was noted as 
having hearing for conversational tones of 10/20 in the right 
ear and 20/20 in the left ear, and hearing loss for pure 
tones of 74.5% in the right ear.  Based on these findings, 
the RO in its     November 1949 decision continued the 
veteran's noncompensable rating for right ear hearing loss.    

In April 1990, the veteran filed a claim for an increased 
rating for his service-connected hearing loss, and submitted 
in conjunction with this claim a copy of an audiological 
evaluation conducted by Dr. A.J. Durante, private physician 
in March 1990. 

In its July 1990 decision, the RO recharacterized the 
veteran's hearing loss disability as bilateral hearing loss, 
and assigned a rating of 100 percent, effective April 5, 
1990.  The veteran was notified of this decision in August 
1990, and the claims file does not reflect that the veteran 
expressed disagreement with this decision.

According to a death certificate received by the RO in 
November 1996, the veteran died on October [redacted], 1996 at 80 
years of age.  The immediate cause of death was listed as 
cardiac failure, with an onset of 15 minutes before the 
veteran's death.  Coronary artery disease, with an onset of 
10 years before the veteran's death, and diabetes mellitus, 
were listed as underlying causes (diseases that initiated 
events of resulting death).  Cerebrovascular disease with 
infarction was listed as a significant condition contributing 
to death but not related to the immediate cause.  The 
certificate indicated that the place of death was Franklin 
Hospital Medical Center, in Nassau, New York.  

In November 1996, the appellant filed a claim for DIC 
benefits.  

In its December 1996 rating decision, the RO denied service 
connection for the cause of the veteran's death, and also 
denied entitlement to DIC benefits pursuant to                  
38 U.S.C.A. § 1318 (West 2002).  

The appellant filed an NOD in August 1997, in which she 
contended that service connection for the cause of the 
veteran's death was warranted, because the veteran's service-
connected hearing loss disability caused him stress, that 
became more pronounced over time as his hearing deteriorated, 
and this stress was one of the factors that led to the 
veteran's cardiac failure.  The appellant further contended 
that DIC benefits pursuant to 38 U.S.C.A. § 1318 were 
warranted, on the basis that although the total disability 
rating for hearing loss for 6 years prior to the veteran's 
death may not have met the requirements for DIC under § 1318, 
the evidence of record indicated that the veteran nonetheless 
should have received a total disability rating for at least 
10 years prior to his death.  The appellant identified as 
evidence in support of this contention the VA hearing test 
conducted in November 1949, and audiological evaluations 
conducted by private physicians in August 1984 and September 
1968.

The appellant reiterated these contentions in her January 
1998 substantive appeal, and also submitted to the RO along 
with her appeal copies of another audiological evaluation 
from Dr. A.J. Durante, dated August 1984, and an audiological 
evaluation conducted by The Long Island Jewish Hospital in 
September 1968, both of which were not previously of record.  

In a March 1999 letter from Dr. Steven Zeldis, a private 
cardiologist and one of the veteran's treating physicians, 
this physician stated that the veteran's service-connected 
hearing loss disability caused him psychological stress 
during his lifetime, because of his inability to interact 
easily with those around him.

A July 1999 letter from Dr. Louis Governale, another of the 
veteran's treating physicians and also the physician who 
completed the veteran's death certificate in October 1996, 
stated that at one point "Amitriptyline was given to the 
patient for agitated depression which was aggravated by his 
pronounced reduction in hearing, which certainly aggravated 
his overall poor health." 
A December 2003 VA medical opinion, based on a review of the 
claims file, including the two above-mentioned letters from 
the veteran's private treating physicians, set forth the 
examiner's conclusion that hearing loss was not a cause of 
the veteran's death, nor was it a cause or an aggravator of 
cardiac failure, or of any contributory condition that led to 
the veteran's death.  The examiner further discounted the 
statements submitted by the veteran's private physicians, on 
the basis that Dr. Zeldis had merely stated that the 
veteran's hearing loss caused him psychological stress, and 
that Dr. Governale had only provided a general statement that 
the veteran's depression was aggravated by his hearing loss, 
and required medication which in turn aggravated the 
veteran's overall poor health.   


III.	Analysis

A.	Service Connection for the Cause of Death

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.       38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312 (2003).  The service-connected disability will 
be considered as the principal cause of death when such 
disability, singly or jointly with another condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service-
connected disability casually shared in producing death; 
rather, a causal connection must be shown.  Id.

After careful review of the evidence in light of the above-
referenced criteria, the Board finds that the criteria for 
service connection for the cause of the veteran's death have 
not been met.  The medical evidence of record does not 
indicate that a disability incurred in or aggravated by 
service either caused, or contributed substantially or 
materially to cause death.  

The death certificate reflects that the immediate cause of 
death in October 1996 was cardiac failure.  Coronary artery 
disease and diabetes mellitus were listed as underlying 
causes of death, and cerebrovascular disease with infarction 
was listed as a significant condition contributing to the 
veteran's death but not related to the immediate cause.   

As noted above, the appellant contends that the veteran's 
service-connected hearing loss disability caused him 
considerable stress, which then contributed materially to his 
cardiac failure and consequently to his death.  The appellant 
has submitted as evidence in support of this contention a 
July 1999 opinion from the veteran's private treating 
cardiologist that the veteran was prescribed medication for 
depression that had been aggravated by the veteran's hearing 
loss, and this medication contributed to the veteran's 
overall poor health, and a March 1999 statement from another 
private treating physician that the veteran's hearing loss 
caused him psychological stress because of his inability to 
interact easily with those around him.  The Board points out, 
however, that neither of these statements directly addresses 
the matter of whether there was a relationship between the 
veteran's hearing loss and the cause of his death, nor do 
they refer to a rationale or to medical evidence in support 
of the opinions expressed therein.        

In contrast to these statements, the December 2003 VA medical 
examiner specifically determined that hearing loss was not 
the cause of the veteran's death, and furthermore that it was 
not the cause or an aggravator of cardiac failure, or of any 
contributory condition that led to the veteran's death.  This 
medical opinion is based upon a review of the claims file, 
including the July 1999 and March 1999 statements from the 
veteran's private physicians.  Thus, the Board finds that the 
December 2003 VA medical opinion is the more persuasive 
medical evidence on the question of whether the veteran's 
death was related to his service-connected hearing loss 
disability.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board). 

The Board also notes that the evidence of record includes 
copies of audiological evaluations of the veteran conducted 
by private physicians from March 1990, August 1984, and 
September 1968 that may document an ongoing hearing loss 
problem, however, these records consist primarily of records 
of audiograms and do not contain clinical observations, or 
subjective reports from the veteran, that would provide 
evidence of any relationship between the veteran's hearing 
loss and the medical conditions listed on the death 
certificate.

The Board additionally has considered the appellant's 
assertions in adjudicating this claim.  The Board neither 
doubts that the veteran's service-connected hearing loss 
disability may have resulted in stress or other ailments, nor 
the sincerity of the appellant's belief that the veteran's 
service-connected hearing loss contributed to his death.  
However, as a layperson, without appropriate medical training 
and expertise, the appellant is simply not competent to offer 
a probative opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998); citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

As the propenderance of the competent and probative medical 
evidence weighs against the appellant's claim, the Board 
concludes that the criteria for service connection for the 
cause of the veteran's death has not been met.  As such, the 
benefit-of-the-doubt doctrine is not for application, and the 
claim on appeal must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 

B.	Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) 
(2003).  If the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disability rated totally 
disabling if the service-connected disability was either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A.       § 1318 and certain other 
cases, issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106.

The claim currently on appeal was the subject of Chairman's 
Memorandum imposing a stay on adjudication for DIC under 38 
U.S.C.A. § 1318.  During the pendency of the appeal, 
questions regarding the interpretation of the law and 
implementing regulations governing DIC claims have since been 
resolved and subsequently, the stay on adjudication of such 
claims, with limited exceptions, has been lifted.

In this regard, interpreting 38 U.S.C.A. § 1318(b) and 38 
C.F.R. § 3.22(a)(2), the United States Court of Appeals for 
Veterans Claims (the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected-related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  See Green v. Brown, 10 Vet. App. 
111, 118-19 (1997).  In such cases, the claimant must set 
forth the alleged basis for the veteran's entitlement to a 
total disability rating for the 10 years immediately 
preceding his death.  See Cole v. West, 13 Vet. App. 268, 278 
(1999).
In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  See 65 Fed. Reg. 3,388 
(Jan. 21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A.           § 1311(a)(2) (veteran required to have 
been rated totally disabled for a continuous period of eight 
years prior to death), the implementing regulation, 38 C.F.R.              
§ 20.1106, does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language under 38 U.S.C.A. § 1311(a) 
and 38 U.S.C.A. § 1318 should be interpreted in the same way 
and that 38 C.F.R. § 3.22 provided the correct 
interpretation.  It held that VA could properly do so and had 
adequately explained its rationale.  Id. at 1378.  The 
Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening - 
"hypothetical entitlement" claims.  Id. at 1379-80.

Based on a thorough review of the evidence, the Board finds 
that the appellant is not entitled to DIC benefits under 38 
U.S.C.A. § 1318.  At the time of the veteran's death in 
October 1996, his bilateral hearing loss disability was 
assigned a 100 percent disability rating, effective from 
April 1990.  

Clearly, the veteran's bilateral hearing loss disability was 
rated at 100 percent for less than the 10 years required 
under 38 U.S.C.A. § 1318.  During the veteran's lifetime, he 
did not challenge the assigned effective date for bilateral 
hearing loss.

Moreover, in this case, the appellant does not claim 
entitlement to DIC under        38 U.S.C.A. § 1318 based on 
the submission of new and material evidence to reopen a 
previously final VA decision, or argue that, but for the 
receipt of military retired or retirement pay, the veteran 
would have been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death or was continuously rated totally 
disabling by a schedular or unemployability rating from the 
date of the veteran's discharge.  The appellant also has not 
raised a claim of CUE in a final rating decision, pursuant to 
38 C.F.R. § 3.105(a).  See also Fugo v. Brown, 6 Vet. App. 40 
(1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) 
(emphasizing the pleading requirements for raising, and 
burden of proof for establishing, a CUE claim).  In this 
case, the appellant has not asserted, nor does the record 
show that the law or facts, extant at the time, were 
incorrectly applied.  

Finally, to the extent that the appellant may argue that a 
100 disability rating should have been awarded for at least 
10 years prior to the veteran's death, based on newly 
submitted audiological evaluations conducted by private 
physicians in August 1984 and September 1968, such argument 
is tantamount to a "hypothetical claim" for entitlement, 
which is excluded from consideration.  

Thus, there is nothing to change the fact that, the veteran, 
who died approximately 50 years after his discharge from 
service (rendering inapplicable the 5-year provision) had no 
service-connected disability rated as totally disabling for 
at least 10 years prior to his death.  Accordingly, the 
appellant's claim must be denied for lack of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In making this determination, the Board notes that the RO 
received the appellant's claim for DIC benefits in November 
1996.  Much of the evolution of analysis for  38 U.S.C.A. § 
1318 claims occurred after receipt of her claim.  When the 
legal authority (statute(s) and/or regulation(s)) governing 
entitlement to any benefit sought on appeal is revised during 
the pendency of the appeal, the general rule is that the 
revised version applies as of the effective date of the 
change.  The Board must apply only the earlier version of 
this legal authority for the period prior to the effective 
date of the change.  See VAOPGCPREC 7-2003 and 3-2000.

However, in this case, the Board finds that this general rule 
is not for application. As discussed above, the Federal 
Circuit found that VA's actions in amending the regulations 
in question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.  
Therefore, the rule pertaining to revisions of pertinent 
legal authority during the pendency of an appeal is not 
applicable.

As noted above, with respect to an issue such as this one, 
where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis, 6 Vet. App. at 430.  Accordingly, the 
claim for DIC under 38 U.S.C.A.      § 1318 must be denied.




ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



